Title: Thomas Jefferson to Fontaine Maury, 9 August 1812
From: Jefferson, Thomas
To: Maury, Fontaine


          Dear Sir Monticello Aug. 9. 12. 
          I have just recieved your favors of the 18th & 29th of July, and in duty return you my thanks for the painful intelligence it they conveyed. this afflicting event had reached us thro’ the public papers, but the manner and circumstances of the death of my relation and friend were unknown. nor were they calculated to lessen the unhappiness of their issue. his inestimable worth will render it’s loss a subject of deep & long regret to his friends. accept from me, on their behalf, the thanks due to you from them for your attentions to him during his illness, your kind endeavors to alleviate his sufferings, and the final offices he recieved from your friendly hands.
          I salute you with congratulations on your safe return to your country, and with the assurance of my great esteem & respect.
          
            Th:
            Jefferson
        